Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed 6/22/22.  Claims 12, 15-17, 23-25, 30, 39, 42, and 47 have been amended.  Claims 49 and 50 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,950,120. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of independent claims pertain to similar subject matter, such as receiving by a computing device associated with a security system an indication of an alarm triggering event at a premises, based on receiving the indication of the triggering event, determining at least one sensor condition, wherein the sensor condition is associated with one or more sensors of premises, and determining based on both the one sensor condition and information indicating a false alarm, that an alarm associated with the alarm triggering event is a false alarm.  The major difference is that the claims in the current application do not mention causing adjusted output of an alarm associated with the alarm triggering event, thereby rendering the current claims broader than the patented claims.
The subject matter of the dependent claims is also similar to the dependent claims of the patent, including deactivation of the alarm, doorway sensor, an order in which at least two sensors are tripped, and a first sensor being tripped and a second sensor is not tripped.  The claimed location can be inferred from the motion of a mobile device towards a premises as well as its speed and direction.

The terminal disclaimer filed on 1/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,950,120 has been reviewed and is NOT accepted.
The percentage of ownership of interest has not been cited on the terminal disclaimer.  The disclaimer should be corrected and re-submitted.  No new fee is required.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
7/20/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687